Order, entered on October 18, 1962, granting application for inspection of books and records of a business trust (Massachusetts trust), unanimously reversed on the law, with $20 costs and disbursements to appellants, and the motion denied, and respondents’ cross motion to dismiss the petition granted. The business entity not being incorporated, the usual remedies available to a stockholder under article 78 of the Civil Practice Act provides no foundation for the relief sought (Matter of Newman, v. Smith, 263 App. Div. 85, 88, affd. 289 N. Y. 545). Without reaching the question whether article 79 of the Civil Practice Act is available it is patent on the record that petitioner-respondent did not follow the correct procedure (Civ. Prae. Act, §§ 1308, 1309). Concur — Botein, P. J., Breitel, Yalente, Steuer and Bastow, JJ.